EXHIBIT 10.53

AMENDMENT NO. 1 TO

SENIOR SECURED REVOLVING CREDIT AGREEMENT

This AMENDMENT NO. 1 TO SENIOR SECURED REVOLVING CREDIT AGREEMENT (this
“Amendment”), dated as of April 25, 2016, is made with respect to the Senior
Secured Revolving Credit Agreement, dated as of February 23, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among FS INVESTMENT CORPORATION II, a Maryland corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time party to the Credit Agreement as lenders (the “Lenders”), and ING
CAPITAL LLC, as administrative agent for the Lenders under the Credit Agreement
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”). Capitalized terms not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement (as amended hereby).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have made certain loans
and other extensions of credit to the Borrower; and

WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Credit Agreement, and the Lenders signatory hereto and
the Administrative Agent have agreed to do so on the terms and subject to the
conditions contained in this Amendment.

NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION I AMENDMENTS TO CREDIT AGREEMENT

Effective as of the First Amendment Effective Date (as defined below), and
subject to the terms and conditions set forth below, the Credit Agreement is
hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following defined term in the appropriate alphabetical order:

“ ‘Amendment No. 1 Effective Date’ means April 25, 2016.”

(b) Section 1.01 of the Credit Agreement is hereby amended by deleting the term
“Defaulting Lender” in its entirety and replacing it with the following defined
term in the appropriate alphabetical order (solely for the sake of convenience
in reviewing this Amendment, the language changed in this definition of
Defaulting Lender is set forth in bold italics):

“ ‘Defaulting Lender’ means any Lender that has, as reasonably determined by the
Administrative Agent, (a) failed to fund any portion of its Loans or
participations in Letters of Credit within three (3) Business Days of the date
required to be funded by it



--------------------------------------------------------------------------------

hereunder, unless, in the case of any Loans, such Lender’s failure is based on
such Lender’s reasonable determination that the conditions precedent to funding
such Loan under this Agreement have not been met, such conditions have not
otherwise been waived in accordance with the terms of this Agreement and such
Lender has advised the Administrative Agent in writing (with reasonable detail
of those conditions that have not been satisfied) prior to the time at which
such funding was to have been made, (b) notified the Borrower, the
Administrative Agent, the Issuing Bank or any other Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement that it does not intend to comply with
its funding obligations under this Agreement (unless such writing or public
statement states that such position is based on such Lender’s determination that
one or more conditions precedent to funding (which conditions precedent,
together with the applicable default, if any, shall be specifically identified
in such writing) cannot be satisfied), (c) failed, within three (3) Business
Days after request by the Administrative Agent to confirm in writing that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Loans or participations in then outstanding Letters of Credit
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent), (d) otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount (other than a de minimis amount) required to be
paid by it hereunder within three (3) Business Days of the date when due, unless
the subject of a good faith dispute, or (e) other than via an Undisclosed
Administration, either (i) has been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or has a parent company that has been adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent, (ii) become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has a parent company that has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for it
or (iii) become the subject of a Bail-in Action or has a parent company that has
become the subject of a Bail-in Action (unless in the case of any Lender
referred to in this clause (e) the Borrower, the Administrative Agent and the
Issuing Bank shall be satisfied in the exercise of their respective reasonable
discretion that such Lender intends, and has all approvals required to enable
it, to continue to perform its obligations as a Lender hereunder); provided that
a Lender shall not qualify as a Defaulting Lender solely as a result of the
acquisition or maintenance of an ownership interest in such Lender or its parent
company, or of the exercise of control over such Lender or any Person
controlling such Lender, by a Governmental Authority or instrumentality thereof,
or solely as a result of an Undisclosed Administration, so long as such
ownership interest or Undisclosed Administration does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender.”

 

2



--------------------------------------------------------------------------------

(c) Section 1.01 of the Credit Agreement is hereby amended by deleting the term
“High Yield Securities” in its entirety and replacing it with the following
defined term in the appropriate alphabetical order (solely for the sake of
convenience in reviewing this Amendment, the language changed in this definition
of High Yield Securities is set forth in bold italics):

“ ‘High Yield Securities’ means debt Securities (which, for the avoidance of
doubt, shall not include Capital Stock), in each case (a) issued by public or
private Portfolio Companies, (b) issued pursuant to an effective registration
statement or pursuant to Rule 144A under the Securities Act (or any successor
provision thereunder) and (c) that are not Cash Equivalents, Mezzanine
Investments (described under clause (i) of the definition thereof) or Bank
Loans.”

(d) Section 1.01 of the Credit Agreement is hereby amended by deleting the term
“Issuing Bank” in its entirety and replacing it with the following defined term
in the appropriate alphabetical order (solely for the sake of convenience in
reviewing this Amendment, the language changed in this definition of Issuing
Bank is set forth in bold italics):

“ ‘Issuing Bank’ means a Lender satisfactory to the Borrower and the
Administrative Agent, which shall, upon written agreement by such Lender, be
designated as an “Issuing Bank” hereunder in a manner reasonably acceptable to
the Borrower and the Administrative Agent, in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.04(j). For the avoidance of doubt, it is acknowledged and agreed that
as of the Amendment No. 1 Effective Date, no such Person has been designated as
the Issuing Bank hereunder.”

(e) Section 1.01 of the Credit Agreement is hereby amended by deleting the term
“Mezzanine Investments” in its entirety and replacing it with the following
defined term in the appropriate alphabetical order (solely for the sake of
convenience in reviewing this Amendment, the language changed in this definition
of Mezzanine Investments is set forth in bold italics):

“ ‘Mezzanine Investments’ means (i) debt Securities (which, for the avoidance of
doubt, shall not include Capital Stock but shall include convertible debt
Securities (other than the “in-the-money” equity component thereof)), in each
case (a) issued by public or private Portfolio Companies, (b) issued without
registration under the Securities Act, (c) not issued pursuant to Rule 144A
under the Securities Act (or any successor provision thereunder), (d) that are
not Cash Equivalents and (e) contractually subordinated in right of payment to
other debt of the same Portfolio Company and (ii) a debt obligation that is not
a First Lien Bank Loan, Second Lien Bank Loan, Last Out Loan, High Yield
Security or a Covenant-Lite Loan.”

 

3



--------------------------------------------------------------------------------

(f) Section 2.17(c)(vi) of the Credit Agreement is hereby amended by adding the
phrase “subject to Section 2.19,” at the beginning thereof.

(g) Section 5.13 of the Credit Agreement is hereby amended by deleting the word
“and” at the end of clause (d) thereof, (ii) replacing the period at the end of
clause (e) thereof with a semicolon and (iii) adding the following clauses
(f) and (g) after clause (e) thereof:

“(f) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are Capital Stock (other than preferred Capital Stock) shall
not exceed 50% of the Borrowing Base and the Borrowing Base shall be reduced by
removing Eligible Portfolio Investments therefrom (but not from the Collateral)
to the extent such portion would otherwise exceed 50% of the Borrowing Base; and

(g) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments held by Tax Blocker Subsidiaries plus the portion of the Borrowing
Base attributable to Eligible Portfolio Investments that are Special Equity
Interests shall not exceed, in the aggregate, 25% of the Borrowing Base and the
Borrowing Base shall be reduced by removing Eligible Portfolio Investments
therefrom to the extent such portions would otherwise exceed 25% of the
Borrowing Base.”

SECTION II MISCELLANEOUS

2.1. Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date (the “First Amendment Effective Date”) on which the
Borrower has satisfied each of the following conditions precedent (unless a
condition shall have been waived in accordance with Section 9.02 of the Credit
Agreement):

(a) Executed Counterparts. The Administrative Agent shall have received from
each party hereto either (1) a counterpart of this Amendment signed on behalf of
such party or (2) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission or electronic mail of a signed
signature page to this Amendment) that such party has signed a counterpart of
this Amendment.

(b) Consents. The Borrower shall have obtained and delivered to the
Administrative Agent certified copies of all consents, approvals,
authorizations, registrations, or filings (other than any filing required under
the Securities Exchange Act of 1934 (as amended from time to time) or the rules
or regulations promulgated thereunder, including, without limitation, any filing
required on Form 8-K) required to be made or obtained by the Borrower and all
guarantors in connection with this Amendment, such consents, approvals,
authorizations, registrations, filings and orders shall be in full force and
effect and all applicable waiting periods shall have expired and no
investigation or inquiry by any Governmental Authority regarding the Amendment
or any transaction being financed with the proceeds of the Loans shall be
ongoing.

(c) No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments pending or
threatened in any court or before any arbitrator or Governmental Authority that
relates to the Amendment or that could have a Material Adverse Effect.

 

4



--------------------------------------------------------------------------------

(d) Fees and Expenses. The Borrower shall have paid in full to the
Administrative Agent and the Lenders all reasonable and documented out-of-pocket
fees and expenses related to this Amendment and the Credit Agreement due and
owing as of the date hereof in accordance with Section 9.03(a) of the Credit
Agreement.

(e) Default. No Default or Event of Default shall have occurred and be
continuing under the Credit Agreement or this Amendment immediately before and
after giving effect to the Amendment.

2.2. Representations and Warranties. To induce the other parties hereto to enter
into this Amendment, the Borrower represents and warrants to the Administrative
Agent and each of the Lenders that, as of the date hereof and after giving
effect to this Amendment:

(a) This Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower
enforceable in accordance with its terms. The Credit Agreement, as amended by
the Amendment, constitutes the legal, valid and binding obligation of the
Borrower enforceable in accordance with its respective terms.

(b) The representations and warranties set forth in Article III of the Credit
Agreement and the representations and warranties in each other Loan Document are
true and correct in all material respects (other than any representation or
warranty already qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) on and as of the date hereof or as to
any such representations and warranties that refer to a specific date, as of
such specific date, with the same effect as though made on and as of the date
hereof.

2.3. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of this Amendment by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment.

2.4. Payment of Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Amendment, including,
without limitation, the reasonable fees, charges and disbursements of legal
counsel to the Administrative Agent.

2.5. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

2.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY

 

5



--------------------------------------------------------------------------------

ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

2.7. Incorporation of Certain Provisions. The provisions of Sections 9.01, 9.07,
9.09 and 9.12 of the Credit Agreement are hereby incorporated by reference
mutatis mutandis as if fully set forth herein.

2.8. Effect of Amendment. Except as expressly set forth herein, this Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders, the Issuing Bank, the
Administrative Agent, the Collateral Agent, the Borrower or any Subsidiary
Guarantor under the Credit Agreement or any other Loan Document, and, except as
expressly set forth herein, shall not alter, modify, amend or in any way affect
any of the other terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Person to a consent to, or
a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply and be effective only with respect to the provisions
amended or waived herein of the Credit Agreement. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended by this Amendment and each
reference in any other Loan Document shall mean the Credit Agreement as amended
hereby. This Amendment shall constitute a Loan Document.

2.9. Consent and Affirmation. Without limiting the generality of the foregoing,
by its execution hereof, the Borrower hereby, as of the date hereof,
(i) consents to this Amendment and the transactions contemplated hereby,
(ii) agrees that the Guarantee and Security Agreement and each of the other
Security Documents is in full force and effect, (iii) affirms its obligations
under the Guarantee and Security Agreement and confirms its grant of a security
interest in its assets as Collateral for the Secured Obligations (as defined in
the Guarantee and Security Agreement), and (iv) acknowledges and affirms that
such grant is in full force and effect in respect of, and to secure, the Secured
Obligations (as defined in the Guarantee and Security Agreement).

2.10. Release. The Borrower hereby acknowledges and agrees that: (a) neither it
nor any of its Affiliates has any claim or cause of action against the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender (or
any of their respective Affiliates, officers, directors, employees, attorneys,
consultants or agents) including, but not limited to, under the Credit Agreement
and the other Loan Documents (and each other document entered into in connection
therewith), and (b) the Administrative Agent, the Collateral Agent, the Issuing
Bank and each

 

6



--------------------------------------------------------------------------------

Lender has heretofore properly performed and satisfied in a timely manner all of
its respective obligations to the Obligors and their Affiliates under the Credit
Agreement and the other Loan Documents (and each other document entered into in
connection therewith) that are required to have been performed on or prior to
the date hereof. Accordingly, for and in consideration of the agreements
contained in this Amendment and other good and valuable consideration, the
Borrower (for itself and its Affiliates and the successors, assigns, heirs and
representatives of each of the foregoing) (collectively, the “Releasors”) does
hereby fully, finally, unconditionally and irrevocably release and forever
discharge the Administrative Agent, the Collateral Agent, the Issuing Bank, each
Lender and each of their respective Affiliates, officers, directors, employees,
attorneys, consultants and agents (collectively, the “Released Parties”) from
any and all debts, claims, obligations, damages, costs, attorneys’ fees, suits,
demands, liabilities, actions, proceedings and causes of action, in each case,
whether known or unknown, contingent or fixed, direct or indirect, and of
whatever nature or description, and whether in law or in equity, under contract,
tort, statute or otherwise, which any Releasor has heretofore had or now or
hereafter can, shall or may have against any Released Party by reason of any
act, omission or thing whatsoever done or omitted to be done on or prior to the
date hereof directly arising out of, connected with or related to this
Amendment, the Credit Agreement or any other Loan Document (or any other
document entered into in connection therewith), or any act, event or transaction
related or attendant thereto, or the agreements of the Administrative Agent, the
Collateral Agent, the Issuing Bank or any Lender contained therein, or the
possession, use, operation or control of any of the assets of the Borrower, or
the making of any Loans or other advances, or the management of such Loans or
advances or the Collateral.

[Signature pages follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

FS INVESTMENT CORPORATION II,

as Borrower

By:  

/s/ Gerald F. Stahlecker

Name: Gerald F. Stahlecker Title: Executive Vice President

[Signature Page to Amendment No. 1 to Senior Secured Revolving Credit Agreement]



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Administrative Agent By:   

/s/ Patrick Frisch

Name: Patrick Frisch Title: Managing Director By:   

/s/ Kunduck Moon

Name:   Kunduck Moon Title: Managing Director

[Signature Page to Amendment No. 1 to Senior Secured Revolving Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Lender By:  

/s/ Erik Andersen

Name: Erik Andersen Title: Vice President

[Signature Page to Amendment No. 1 to Senior Secured Revolving Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender By:  

/s/ Christopher Aitkin

Name: Christopher Aitkin Title: Assistant Vice President

[Signature Page to Amendment No. 1 to Senior Secured Revolving Credit Agreement]